 Case 01-01139-AMC   Doc 33111-13   Filed 08/26/19   Page 1 of 2




                       EXHIBIT 13

Libby Figure 1 OU3 and KDC Boundaries (August 22, 2019)
                                                                                                                                                                Case 01-01139-AMC   Doc 33111-13               Filed 08/26/19               Page 2 of 2




                                                                                                                                                                                                                                                                  OU3 Boundary
File Path: U:\233001008\03_data\gis_cad\FS_MEMOs\P2_FS _Memo1\MXD s\Libby_P 2M1_Fig1_OU3KDB_11x17_P_082119.mxd




                                                                                                                                                                                    Ko
                                                                                                                                                                                       o   t en
                                                                                                                                                                                                  ai




                                                                                                                                                                                                                        Riv
                                                                                                                                                                                                                            er 1




                                                                                                                 Legend                                                                                                                                                          FIGURE 1
                                                                                                                                           Land Ownership
                                                                                                                        Boundary OU3
                                                                                                                        Paved Road
                                                                                                                        Stream
                                                                                                                                                   Forest Service

                                                                                                                                                   Kootenai Development
                                                                                                                                                   Company (KDC)
                                                                                                                                                                                                       0
                                                                                                                                                                                                                           /
                                                                                                                                                                                                                           3,500                   7,000
                                                                                                                                                                                                                                                      Feet
                                                                                                                                                                                                                                                                    OU3 and KDC Boundaries

                                                                                                                                                                                                                                                                   Libby Asbestos Superfund Site, OU3
                                                                                                                                                                                                                                                                         W.R. Grace & Co.-Conn.
                                                                                                                 1   The portion of the Kootenai River that is included                                    0                0.5                 1
                                                                                                                     in Operable Unit 3 (OU3) is currently being negotiated.                                                                     Miles
                                                                                                                                                                                                           Coordinate System:
                                                                                                                                                                                                           NAD 1983 HARN StatePlane Montana FIPS 2500 Feet Intl   Date Revised: 8/22/2019
